 

CADE G Law GROUP

NATHANIEL CADE, JR.
nate@cade-law.com
www.cade-law.com

January 12, 2020

Hon. Pamela Pepper
Eastern District of Wisconsin
517 E. Wisconsin Avenue
Milwaukee, WI 53202

Re: Michael L. Hunter v. Michael Meisner, et al.
E.D. Wis. Case No. 18-CV-1500

 

Dear Judge Pepper:

Plaintiff Michael Hunter, pro se, has requested on several occasions my assistance with
the above-referenced case, which remains on hold as a filing by a prisoner.

In correspondence to me, Mr. Hunter indicates that there is a videotape that shows his
December 7, 2017 assault, which is the subject of Mr. Hunter's complaint. He purportedly has
requested the videotape from Red Granite Prison, but his requests have been rebuffed. Thus, Mr.
Hunter (and any attorney who might want to investigate the case to decide if it is worthy to be
prosecuted) are stuck between a rock and hard place. | cannot unilaterally agree to representation
and potentially be stuck on a case that may or may not have merit, but | also am concerned that
a case that could be worthy falls through the cracks.

Thus, to the extent a videotape of the assault does exist, | request that the Court intervene
and request that the production of the videotape to Mr. Hunter, or alternatively, production of the
videotape to me (and | will make a copy and provide the copy to Mr. Hunter), in order to make a
determination about accepting this case on its merits.

Very truly yours,

CADE LAW GRguP LLC

Nathaniel Cade,
NC:cn

cc: Michael L. Hunter, #648464

P.O. Box 170887, MILWAUKEE, WISCONSIN 53217
(414) 255-3802 (0) (414) 255-3804 (f)

Case 2:18-cv-01500-PP Filed 01/15/20 Page 1o0f1 Document 7
